In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00168-CR
          No. 02-21-00169-CR
     ___________________________

  TICO LOUIS BENAVIDES, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 396th District Court
           Tarrant County, Texas
   Trial Court Nos. 1649594D, 1653623D


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Appellant Tico Louis Benavides appeals from his convictions for two counts of

aggravated assault with a deadly weapon and possession of less than one gram of

methamphetamine. In the case involving the two counts of aggravated assault with a

deadly weapon, Appellant pleaded guilty without the benefit of a plea bargain.

Appellant also pleaded true to the enhancement. The trial court sentenced Appellant

to five years’ imprisonment on both counts and ordered the sentences to run

concurrently. In the possession case, Appellant pleaded guilty pursuant to a charge

bargain1 and asked the trial court to assess his punishment. The trial court sentenced

Appellant to 180 days in state jail.


       1
        The State waived one count of possession of a controlled substance in a
correctional facility and an enhancement in exchange for Appellant’s guilty plea to the
remaining count of possession of less than one gram of methamphetamine. This type
of bargain is a charge bargain, leaving “his precise punishment . . . unresolved for the
trial court to decide.” Harper v. State, 567 S.W.3d 450, 455 (Tex. App.—Fort Worth
2019, no pet.). The written plea admonishments reflect a plea recommendation of
“OPEN PLEA OF GUILTY TO COURT ON COUNT 2 WITH PSI (WAIVE 2ND
DEGREE ENHANCEMENT AND COUNT 1).” Despite these notations in the
record, the trial court’s certification stated that this case was not a plea bargain case
and that Appellant retained his right of appeal.

        Because the possession case is a charge-bargain case, Appellant has the right to
appeal only if he received the trial court’s permission. See Tex. R. App. P. 25.2(a)(2)
(listing the limited circumstances under which a criminal defendant in a plea-bargained
case may appeal). The reporter’s record from the sentencing hearing reflects that the
trial court told Appellant, “You have the right to appeal my decision.” In light of our
review of the record, we have determined that the trial court impliedly granted
Appellant permission to appeal. See, e.g., Franklin v. State, No. 02-20-00159-CR, 2022
WL 803840, at *1 (Tex. App.—Fort Worth Mar. 17, 2022, no pet.) (mem. op., not
designated for publication) (citing Craven v. State, Nos. 02-11-00089-CR, 02-11-00090-

                                           2
       Appellant’s court-appointed counsel has filed a motion to withdraw as counsel

and a brief in support of that motion.             In the brief, counsel avers that, in his

professional opinion, this appeal is frivolous. Counsel’s brief and motion meet the

requirements of Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967),

by presenting a professional evaluation of the appellate record demonstrating why

there are no arguable grounds for relief. See Stafford v. State, 813 S.W.2d 503, 510–11

& n.3 (Tex. Crim. App. 1991).

       In compliance with Kelly v. State, counsel (1) notified Appellant of counsel’s

motion to withdraw; (2) provided Appellant a copy of both the motion and the brief;

(3) informed him of his right to file a pro se response; (4) informed him of his pro se

right to seek discretionary review should this court hold the appeal frivolous; and

(5) took concrete measures to facilitate his review of the appellate record. See 436

S.W.3d 313, 319 (Tex. Crim. App. 2014).                This court afforded Appellant the

opportunity to file a response on his own behalf, and he did so. The State filed a

letter stating that it would not be filing a brief.

       After an appellant’s court-appointed counsel files a motion to withdraw on the

ground that an appeal is frivolous and fulfills the requirements of Anders, this court is

obligated to undertake an independent examination of the record to see if there is any

arguable ground that may be raised on his behalf. See Stafford, 813 S.W.2d at 511.


CR, 2012 WL 2036449, at *1 (Tex. App.—Fort Worth June 7, 2012, pet. ref’d)
(per curiam) (mem. op., not designated for publication)).

                                               3
Only then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75,

82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed counsel’s brief, Appellant’s response, and the

appellate record. We agree with counsel that this appeal is wholly frivolous and

without merit; we find nothing in the appellate record that arguably might support

this appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also

Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant

counsel’s motion to withdraw and affirm the trial court’s judgments.

                                                       Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 27, 2022




                                            4